NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               WALTER RICHARD BRUKARDT, Appellant.

                             No. 1 CA-CR 13-0915
                               FILED 3-5-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-007042-001
             The Honorable Brian Kaiser, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                           STATE v. BRUKARDT
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Donn Kessler joined.


J O N E S, Judge:

¶1            Walter Brukardt appeals his convictions and sentences for
one count of possession of methamphetamine, and one count of possession
of drug paraphernalia. After searching the entire record, Brukardt’s
defense counsel has identified no arguable question of law that is not
frivolous. Therefore, in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), defense counsel
asks this Court to search the record for fundamental error. Brukardt was
afforded the opportunity to file a supplemental brief in propria persona,
which he elected not to do. After reviewing the record, we find no error.
Accordingly, Brukardt’s convictions and sentences are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            On April 7, 2012, law enforcement officers obtained consent
to search a home as part of their investigation of a suspicious vehicle. After
locating Brukardt in a back room and discovering he had an outstanding
felony arrest warrant, an officer obtained Brukardt’s consent to enter the
room. The officer immediately observed a pipe commonly used to smoke
methamphetamine        that     contained      residue     consistent    with
methamphetamine use on a table next to a silver box. The officer obtained
Brukhardt’s permission to open the box, which contained a scale that had
methamphetamine residue on it and a clear crystal-like substance the
officer recognized as methamphetamine.

¶3          Brukhardt was arrested and advised of his rights pursuant to
Miranda v. Arizona, 384 U.S. 436, 444 (1966). He then admitted he used
methamphetamine daily for years, and explained that he used the scale to
measure the drugs he purchased to ensure he did not get “ripped off.”


1      “We view the evidence and all reasonable inferences therefrom in
the light most favorable to sustaining the jury’s verdicts.” State v. Miles, 211
Ariz. 475, 476, ¶ 2, 123 P.3d 669, 670 (App. 2005).



                                       2
                           STATE v. BRUKARDT
                            Decision of the Court

Brukardt further acknowledged the presence of the methamphetamine in
the silver box, stating he did not believe it was a usable quantity.

¶4         Both field and laboratory testing confirmed the substance as
methamphetamine. At trial, the State’s expert opined the amount of
methamphetamine seized by the officer from the silver box was a usable
quantity.

¶5            Before the case was submitted to the jury, Brukardt’s counsel
made an unsuccessful Rule 20 motion, arguing insufficient evidence existed
to convict Brukardt of the crimes charged. The jury then found Brukardt
guilty of possession of methamphetamine, a dangerous drug, and drug
paraphernalia, i.e. the scale.2 Brukardt admitted having one prior felony
conviction, and was sentenced to presumptive terms of imprisonment of
4.5 and 1.75 years respectively, with the sentences to run concurrently.

                               DISCUSSION

¶6           After reviewing the entire record for reversible error, we find
none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Reasonable evidence was
presented to support the jury’s verdicts that Brukardt possessed the
methamphetamine and the scale he used to weigh it.

¶7               All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Brukardt
was represented by counsel at all stages of the proceedings and was present
at all critical stages. The jury was properly comprised of eight jurors, and
the record shows no evidence of jury misconduct. See A.R.S. § 21-102(B);
Ariz. R. Crim. P. 18.1(a). At sentencing, Brukardt was given an opportunity
to speak, and the trial court stated on the record the evidence and materials
it considered and the factors it found in imposing sentence. The record
reflects Brukardt’s admission to the prior felony conviction was knowing,
intelligent and voluntary, and in compliance with Arizona Rule of Criminal
Procedure 17.6. Additionally, the sentence imposed was within the
statutory limits.

                              CONCLUSION

¶8              Brukardt’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Brukardt’s
representation in this appeal have ended. Defense counsel need do no more

2     Brukardt was acquitted of a second count of possession of drug
paraphernalia related to the pipe.


                                      3
                           STATE v. BRUKARDT
                            Decision of the Court

than inform Brukardt of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85, 684 P.2d 154, 156-57 (1984).

¶9            Brukardt has thirty days from the date of this decision to
proceed, if he wishes, with an in propia persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Brukardt
thirty days from the date of this decision to file an in propia persona motion
for reconsideration.




                                    :ama




                                      4